 



Exhibit 10.1

SEPARATION AGREEMENT

     This Separation Agreement (“Agreement”) dated as of the 15th day of April,
2005, is between Brian Tierney (“Employee”) and Advanta Corp. (“Advanta” and,
together with the Employee, the “Parties”). Intending to be legally bound, the
Parties agree as follows:

     1. Termination of Employment. The Employee’s employment with Advanta shall
terminate effective March 18, 2005 (“Termination Date”).

     2. Termination of Prior Agreements. Except as provided in Sections 3(a) and
3(b) below with respect to the vesting of the Restricted Shares (as defined
below) and of the options to acquire 100,000 shares of Advanta’s Class B Common
Stock out of the Initial Option Grant, all prior agreements between the Parties,
including (without limitation) the letter agreement dated June 8, 2004 (the
“June 8, 2004 Agreement”), excepting only the Asset Purchase Agreement, the
General Releases dated as of the same date as this Agreement, and the Initial
Option Grant documents, are hereby terminated. Capitalized terms in this
Agreement shall have the same meaning as in the June 8, 2004 Agreement.

     3. Payments and Benefits. Subject to the conditions set forth in
Sections 3, 4, and 8 of this Agreement, the Employee shall be entitled to the
following payments and benefits (which shall be subject to any withholding tax
requirements):

          (a) On the eighth business day after Employee executes this Agreement
and the Release, so long as Employee shall not have revoked his execution of the
Release (the “Vesting Date”), Employee shall vest in 200,000 restricted shares
of Advanta Class B Stock (the “Restricted Shares”). Prior to Advanta delivering
or transferring to Employee any certificate or certificates for such Restricted
Shares, Employee shall remit to Advanta an amount sufficient to satisfy all
federal, state, and/or local withholding tax requirements. Upon Advanta’s
delivery or transfer of such Restricted Shares, such shares shall be freely
tradable by Employee, without restriction. Employee represents and warrants that
he has already paid all federal, state, and/or local taxes due and owing as to
50,000 shares of the Restricted Shares. Within three business days after the
Vesting Date Advanta will notify Employee of the taxes due on the remaining
150,000 shares of the Restricted Shares (the “Remaining Restricted Shares”).
Advanta will deliver or transfer the Remaining Restricted Shares to Employee
after Advanta receives said amount due by certified check or wire transfer. By
way of example only, it is estimated that if the closing stock price on the
Vesting Date were $23.26 per share, the amount due to Advanta from Employee to
satisfy his taxes would be $1,299,437.90.

          (b) On the Vesting Date Employee shall vest in options to acquire
100,000 shares of Advanta’s Class B Common Stock out of the Initial Option
Grant. Subject to the terms and conditions of the Initial Option Grant
documents, the Advanta Corp. 2000 Omnibus Stock Incentive Plan and except as may
otherwise be provided in this Agreement, Employee may exercise such options
within one year of the Termination Date. Unless sooner terminated in accordance
with the terms and conditions described above, all such options expire on
March 19, 2006 at 12:00 A.M. Upon vesting, all of the options will be
immediately exercisable, and the shares received on exercise shall be freely
tradable by Employee without restriction on resale or otherwise.

          (c) Pursuant to the terms and conditions of the Asset Purchase
Agreement of the same date as this Agreement, Advanta shall purchase the
remaining assets of T2 Group, LLC, excluding the remaining receivables, for the
sum of $1,420,000.00 (ONE MILLION FOUR HUNDRED AND TWENTY THOUSAND DOLLARS),
payable as follows: $570,000.00 payable on the Vesting Date, by wire transfer;
the remainder payable in equal installments of $283,333.33, on June 14, 2006,
June 14, 2007 and June 14, 2008, by wire transfer. Advanta shall pay the amount
of $122,591.40, representing the unpaid July invoices, to T2 Group LLC on the
Vesting Date, by wire transfer.

          (d) Advanta shall execute a General Release in favor of Employee,
including a release of Employee from any non-compete commitments arising out of
the June 8, 2004 Agreement, effective on the Vesting Date.

          (e) Employee acknowledges that Advanta is required to withhold taxes
for $8,100 of compensation ($2,013 for personal car expenses paid by Advanta and
$6,087 for country club dues paid by Advanta, both of which were reported on a
W-2C issued to Employee but Employee has not paid the withholding taxes
associated with such amounts). Accordingly, the Parties agree that Advanta will
reduce the sum to be paid as per Paragraph 3(c) of this Agreement by $2,439.09
to cover the amount of the withholding taxes due on the compensation described
above.

     4. Conditions with Respect to Payment; Timing of Payments; Manner and
Method of Payment. As a condition of receiving the payments and benefits
referenced in Section 3 of this Agreement (collectively “Payments”), the
Employee and the remaining members of T2 (whom Employee represents and warrants
to be Eric Hollreiser, Maxene Fernstrom, Hilary Vadner and Alison Grove), and

 



--------------------------------------------------------------------------------



 



Fernstrom Inc., must sign the General Releases that follow this Agreement as of
the same date as this Agreement, and they must not exercise their right of
revocation under the General Releases. The Payments will then be made in
accordance with the timetable set forth in Section 3 of this Agreement.

     5. No Additional Compensation. The Employee acknowledges and agrees that he
shall not under any circumstances be entitled to any salary, wages, bonuses,
compensation, benefits, or remuneration (“Compensation”) of any sort from
Advanta or any of the “Released Parties” (as defined in the General Release)
except for the Payments (provided that Employee retains any rights he may have
under COBRA to purchase benefits at his own expense). As of the Termination
Date, the Employee’s participation in all of Advanta’s benefit plans and
programs shall cease in accordance with the terms of such plans and programs.
The General Release shall serve to release any claims that the Employee may
have, or may claim to have, for any Compensation not expressly provided for in
this Section 5 (including, without limitation, any compensation under the
June 8, 2004 Agreement).

     6. Consideration. The Parties acknowledge and agree that this Agreement and
the General Releases are supported by adequate and sufficient consideration, and
Employee acknowledges that consideration for this Agreement and General Releases
is adequate under 29 U.S.C. § 626(f)(1)(D).

     7. Indemnification. Notwithstanding any provision of this Agreement or any
General Release executed by Employee, Employee shall be entitled to all rights
of indemnification, advancement of expenses and exoneration from personal
liability as set forth in Advanta’s bylaws and restated certificate of
incorporation as of the Termination Date.

     8. Miscellaneous.

          (a) Acknowledgments. The Parties acknowledge and agree that they have
carefully read and understand the terms of this Agreement (and the General
Releases); that they have had a sufficient opportunity to consult with counsel
concerning this Agreement; that they sign this Agreement freely, knowingly, and
voluntarily; that they are not relying upon any promises not expressly set forth
herein in entering into this Agreement; and that this Agreement shall not be
subject to claims of fraud, duress, or coercion.

          (b) Integration. This Agreement together with the Asset Purchase
Agreement, the Initial Option Grant documents, and General Releases constitute
the complete agreement between the Parties with respect to its subject matter.
It shall supersede and be merged with all prior agreements (except as provided
for above in Section 2 of this Agreement).

          (c) Severability. The invalidity or unenforceability of any provision
of this Agreement (or the General Releases) shall not affect the validity or
enforceability of any other provision. All invalid or unenforceable clauses
shall be severed.

          (d) Modification. This Agreement may not be modified except by a
written instrument signed by both the Employee and a duly authorized agent of
Advanta.

          (e) Cooperation. Without requiring any additional compensation, the
Employee shall, to the fullest extent possible, comply with all reasonable
requests made by Advanta to meet and confer with Advanta in good faith (at
times, and for such duration with due regard for the Employee’s other
engagements whenever possible), or otherwise cooperate with and assist Advanta,
regarding: (i) transition issues relating to departure of Employee from Advanta,
(ii) the defense of any employment-related claims asserted against Advanta (or
any of the other Released Parties as defined in the General Release by Brian
Tierney)and (iii) other business matters selected by Advanta in its reasonable
discretion. In the event the Employee is required to expend a considerable
amount of time extending cooperation in any such matter, the Parties shall in
good faith negotiate fair compensation to Employee for his time in doing so.

     Intending to be legally bound, the Parties sign below.

     
 
   
 
   
/s/ Brian Tierney

--------------------------------------------------------------------------------

   
Brian Tierney
   
 
   
 
   
/s/ Elizabeth H. Mai

--------------------------------------------------------------------------------

   
Advanta Corp.
   
By: Elizabeth H. Mai
       Senior Vice President
   

 